Citation Nr: 0432798	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from April 1971 to August 
1973.  Service in Vietnam is indicated by the evidence of 
record.

In February 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  An April 2003 
rating decision denied the claim, and the veteran appealed.

In July 2003, the veteran filed additional service connection 
claims for osteoarthritis of the left talonavicular joint and 
plantar fasciitis of the left foot.  An August 2004 rating 
decision granted service connection for osteoarthritis of the 
left talonavicular joint and denied service connection for 
plantar fasciitis of the left foot.  The veteran filed a 
notice of disagreement with respect to the plantar fasciitis 
claim in August 2004.  The RO has not yet issued a statement 
of the case (SOC) regarding this issue.

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2004.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

Pertinent law and regulations

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Reason for remand

Combat stressor corroboration

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as a supply clerk in Vietnam.  He was not awarded any 
medals or citations indicative of combat and no other 
official evidence indicates that he actually participated in 
combat.  Since the veteran did not participate in combat, his 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau, supra.  
Therefore, to substantiate the claim, the veteran's account 
of in-service stressors must be corroborated by other 
evidence which supports, but does not contradict, his 
testimony.

In the instant case, the veteran essentially contends that 
while stationed at DaNang Airfield from November 1972 to 
January 1973, his base was frequently attacked by enemy 
rocket fire and that on one such occasion he saw two other 
airmen severely injured, perhaps mortally, when an incoming 
round hit the barracks.  See Hearing Transcript at 3-5; PTSD 
Questionnaire.  Service records indicate that the veteran was 
serving at DaNang Airfield during the period indicated as 
part of the 6498th Supply Squadron.

The RO has not attempted to verify the veteran's alleged 
stressors through the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  Instead, the RO denied 
the claim on the basis of a lack of a credible diagnosis of 
PTSD, another critical requirement under 38 C.F.R. § 
3.304(f).  However, the United States Court of Appeals for 
Veterans Claims (the Court) has repeatedly vacated Board 
decisions decided on the same grounds where it found stressor 
verification efforts lacking.  In other words, although a 
diagnosis of PTSD cannot serve to confirm stressors, a non-
diagnosis of PTSD is not dispositive if there exist stressors 
which have not been verified.  See Cohen, supra.  
Accordingly, the Board believes that stressor verification 
efforts should be undertaken.

In reaching its decision to remand the case for stressor 
verification, the Board has considered the Court's decision 
in Pentecost v. Principi, 16 Vet. App. 124 (2002).  In 
Pentecost, the veteran alleged that his stressors were the 
result of enemy fire and submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances is not necessary and held that a claimant need 
not substantiate his actual presence during the stressor 
event; the fact that the claimant was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to 
the stressor event.  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Therefore, veteran does not have to substantiate 
his actual presence during the claimed rocket attacks.  His 
claim can be substantiated by evidence that he was in the 
vicinity of the claimed rocket attacks; it is not necessary 
that his exact location be pinpointed.  As such, the case 
must be remanded for verification that the claimed rocket 
attacks and casualties did in fact occur.

2.  Entitlement to service connection for plantar fasciitis.

Reason for remand

As was noted in the Introduction, an August 2004 RO rating 
decision denied service connection for plantar fasciitis of 
the left foot.  The veteran filed a notice of disagreement 
with respect to this issue in August 2004; the RO has not 
issued a SOC.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors, specifically his 
account of rocket attacks at DaNang 
Airfield between November 1972 and 
January 1973.  This summary, together 
with a copy of the veteran's DD 214, 
should be sent to USASCRUR.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

2.  After undertaking any additional 
development it deems to be necessary, 
including clarification of the veteran's 
psychiatric diagnosis, VBA should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disability, including PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.
 
3.  VBA should readjudicate the issue of 
entitlement to service connection for 
plantar fasciitis.  If the claim is 
denied, VBA should provide the veteran 
with a statement of the case and in 
connection therewith provide the veteran 
with appropriate notice of his appellate 
rights.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




